DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 25 June 2021.  Claims 1-20 are cancelled.  Claims 21-50 are pending in this case. Claims 21, 31 and 41 are the independent claims. 
Priority
The present application claims the benefit of the following U.S. Provisional Patent Applications:
U.S. Provisional Application Serial No. 62/945,577, filed on Dec. 09, 2019, 
U.S. Provisional Application Serial No. 62/952,408, filed Dec. 22, 2019, 
U.S. Provisional Application Serial No. 62/954,451, filed Dec. 28, 2019, 
U.S. Provisional Application Serial No. 62/958,572, filed Jan. 08, 2020, 
U.S. Provisional Application Serial No. 62/972,025, filed Feb. 09, 2020, 
U.S. Provisional Application Serial No. 63/006,808, filed Apr. 07, 2020, 
U.S. Provisional Application Serial No. 63/018,043, filed May 01, 2020,
U.S. Provisional Application Serial No. 63/028,093, filed May 21, 2020, 
U.S. Provisional Application Serial No. 63/031,187, filed May 28, 2020, 
U.S. Provisional Application Serial No. 63/033,780, filed June 02, 2020,
U.S. Provisional Application Serial No. 63/056,163, filed July 24, 2020, 
U.S. Provisional Application Serial No. 63/056,513, filed July 24, 2020, 
U.S. Provisional Application Serial No. 63/057,381, filed July 28, 2020,
U.S. Provisional Application Serial No. 63/058,422, filed July 29, 2020, 
U.S. Provisional Application Serial No. 63/060,428, filed August 03, 2020, 
U.S. Provisional Application Serial No. 63/063,804, filed August 10, 2020,
U.S. Provisional Application Serial No. 63/073,590, filed September 02, 2020,
U.S. Provisional Application Serial No. 63/077,408, filed September 11, 2020,
U.S. Provisional Application Serial No. 63/090,655, filed October 12, 2020, 
U.S. Provisional Application Serial No. 63/091,869, filed October 14, 2020, 
U.S. Provisional Application Serial No. 63/092,894, filed October 16, 2020, 
U.S. Provisional Application Serial No. 63/114,241, filed November 16, 2020, 
U.S. Provisional Application Serial No. 63/117,392, filed November 23, 2020,
U.S. Provisional Application Serial No. 63/118,943, filed November 29, 2020.

Accordingly, the application is granted priority on a claim by claim basis based on the support provided by the respective U.S. Provisional Patent Application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-50 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-50 of each of the following copending Applications:
U.S. Patent Application No. 17/112,777
U.S. Patent Application No. 17/115,758

These are provisional statutory double patenting rejections since the claims directed to the same invention have not in fact been patented.


Specification
The use of trademarks has been noted in this application. The terms should be accompanied by the generic terminology, if appropriate; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following were not properly marked:
BLUETOOTH (page 27)
RUBY, PYTHON, NODE, JAVA (pages 31, 34, 35, 37, 39, 50)
JAVASCRIPT (pages 5, 15, 40)
BITCOIN (pages 8(twice), 13 (four times), 14, 22 (twice), 33, 35 (twice), 38 (three times), 41, 42 (twice), 44, 53 (twice)
BITCOIN CASH (page 8)
LITECOIN, ETHEREUM (pages 8, 35, 38)
RIPPLE (page 8)

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-27, 30-37, 40-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (Hereinafter, Madisetti, US 2019/0311357) in view of Russell et al. (Hereinafter, Russell, US 9,135,787, See IDS filed on 04/14/2021).
Regarding claim 21, Madisetti discloses a method (Abstract) comprising: 
receiving, by a system comprising one or more hardware terminals, (see Fig. 24, 1734, and paragraph [0059]), a first set of one or more selections from a first user to perform a first cryptocurrency transaction. See Fig. 1 and corresponding paragraph [0060], where an externally owned account may send transactions; 
wherein the system comprising one or more hardware terminals further comprises: 
a set of one or more processors.  See paragraph [0059], “a processor”; 
at least one touchscreen or graphical user interface (GUI); 
a set of one or more computer readable media.  See paragraph [0059], “a memory”; 
wherein the first set of one or more selections from the first user to perform the first cryptocurrency transaction are received at a first hardware terminal.  As Madisetti teaches in paragraph [0062], client 200 (first hardware terminal) sends a request to a VTTP server.  Further see paragraph [0009] where transfers are of cryptocurrency; 
receiving, by the system comprising one or more hardware terminals, a second set of one or more selections from a second user to perform a second cryptocurrency transaction.  As Madisetti teaches in paragraph [0062], users 202 send VTTP requests; 
wherein the second set of one or more selections from the second user to perform the second cryptocurrency transaction are received at a second hardware terminal.  As Madisetti shows in Fig. 4, and corresponding paragraph [0064], different users 252, 254, 262, and 266, use different clients 250, 256, 260, and 264;
 receiving, by the system, one or more batching settings associated with the first cryptocurrency transaction and the second cryptocurrency transaction.  As Madisetti teaches in paragraph [0117], transactions are aggregated into a batch.  A net transaction amount may occur upon reaching various “settings” of an aggregation threshold, such as based on a predefined length of time, gross transaction amount, or a risk tolerance; 
determining, by the system, the one or more batching settings are associated with the first cryptocurrency transaction and the second cryptocurrency transaction.  As Madisetti teaches in paragraph [0117], a net transaction amount may occur upon reaching various “settings” of an aggregation threshold, such as based on a predefined length of time, gross transaction amount, or a risk tolerance.  Thus if it were determined that two transactions equate to a “gross transaction amount”, the two transactions would be batched; and 
based on the one or more batching settings, batching, by the system, the first cryptocurrency transaction and the second cryptocurrency transaction.  As Madisetti teaches in paragraph [0117], a net transaction amount may occur upon reaching various “settings” of an aggregation threshold, such as based on a predefined length of time, gross transaction amount, or a risk tolerance.  Thus if it were determined that two 
While Madisetti teaches of several example computer hardware in paragraph [0059], Madisetti does not explicitly teach of a touchscreen or GUI.  In a similar field of endeavor, Russell teaches of a method for allowing a customer to manage a cryptocurrency transaction (see abstract).  Russell further teaches in the abstract that a device may include a touch screen.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the client devices of Madisetti with the touchscreen equipped device of Russell.  One of ordinary skill would have been motivated to have made such modification because as Russell teaches in column 1, lines 14-27, such standalone device would benefit a user of Madisetti to facilitate bitcoin transactions.
Furthermore, while Madisetti teaches of user transactions, Madisetti does not explicitly teach of the transactions being based upon “user selections”.  Russell shows in Fig. 4A-4H that bitcoin transactions may be performed via user interactions.  It would have been obvious to one of ordinary skill in the art to have modified the transactions of Madisetti with the user interactions of Russell.  One of ordinary skill would have been motivated to have made such modification because while Madisetti does not explicitly teach of such interactions, the interactions are at least suggested in that specific amounts are associated with the transactions, along with recipients, thus showing a desire for a user to select such amounts and recipients.
Regarding claim 22
the batching, by the system, the first cryptocurrency transaction and the second cryptocurrency transaction comprises: processing a first purchase or sale of cryptocurrency, by the system comprising one or more hardware terminals, based on the first set of one or more selections from the first user; and processing a second purchase or sale of cryptocurrency, by the system comprising one or more hardware terminals, based on the second set of one or more selections from the second user.  As Madisetti teaches in paragraph [0115], transactions can be a user selling any cryptocurrency/token and getting (purchasing) another cryptocurrency/token.
However, as described above, Madisetti does not explicitly teach of user selections. Russell shows in Fig. 4A-4H that bitcoin transactions may be performed via user interactions.  It would have been obvious to one of ordinary skill in the art to have modified the transactions of Madisetti with the user interactions of Russell.  One of ordinary skill would have been motivated to have made such modification because while Madisetti does not explicitly teach of such interactions, the interactions are at least suggested in that specific amounts are associated with the transactions, along with recipients, thus showing a desire for a user to select such amounts and recipients.
Regarding claim 23, modified Madisetti teaches the method of claim 21 as described above.  Madisetti further teaches the following:
the one or more batching settings comprise: a threshold value.  As Madisetti teaches in paragraph [0117], a net transaction amount may occur upon reaching various “settings” of an aggregation threshold.
Regarding claim 24, modified Madisetti teaches the method of claim 23 as described above.  Madisetti further teaches the following:
the one or more batching settings comprise: a time value.  As Madisetti teaches in paragraph [0117], a net transaction amount may occur upon reaching various “settings” of an aggregation threshold, such as based on a predefined length of time, gross transaction amount, or a risk tolerance.  
Regarding claim 25, modified Madisetti teaches the method of claim 22 as described above.  Madisetti further teaches the following:
the one or more batching settings comprise: a threshold value.  As Madisetti teaches in paragraph [0117], a net transaction amount may occur upon reaching various “settings” of an aggregation threshold.
Regarding claim 26, modified Madisetti teaches the method of claim 25 as described above.  Madisetti further teaches the following:
 the one or more batching settings comprise: a time value.  As Madisetti teaches in paragraph [0117], a net transaction amount may occur upon reaching various “settings” of an aggregation threshold, such as based on a predefined length of time, gross transaction amount, or a risk tolerance.  

Regarding claim 27, modified Madisetti teaches the method of claim 21 as described above.  However, Madisetti does not expliclity teach of an ATM/cryptocurrency terminal.  Russell teaches the following:
the one or more hardware terminals comprises: at least one combination automated teller machine (ATM) and cryptocurrency terminal.  See abstract.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the client devices of Madisetti with the bitcoin atm of Russell.  One of ordinary skill would have been motivated to have made such modification because as Russell teaches in column 1, lines 14-27, such standalone device would benefit a user of Madisetti to facilitate bitcoin transactions.
Regarding claim 30, modified Madisetti teaches the method of claim 27 as described above.  However, as described above, Madisetti does not expliclity teach of an ATM/cryptocurrency terminal.  Russell teaches the following:
the at least one combination automated teller machine (ATM) and cryptocurrency terminal is configured to perform: transactions that do not utilize cryptocurrency; and transactions that utilize cryptocurrency.  As Russell shows in Fig. 4A, transactions may include Buy/Sell Bitcoins (utilize cryptocurrency) and Redeem/Lookup Receipt (do not utilize cryptocurrency).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the client devices of Madisetti with the bitcoin atm of Russell.  One of ordinary skill would have been motivated to have made such modification because as Russell teaches in column 1, lines 14-27, such standalone device would benefit a user of Madisetti to facilitate bitcoin transactions.
As per claim 31, the limitations of claim 31 are substantially similar to those of claim 21 and are rejected using identical reasoning.
Regarding claims 32-37 and 40, modified Madisetti teaches the system of claim 31 as described above.  The remaining limitations of claims 32-37 and 40 are 
As per claim 41, Madisetti teaches of one or more non-transitory computer storage media encoded with computer program instructions in paragraph [0059], “a memory”.  The remaining limitations of claim 31 are substantially similar to those of claim 21 and are rejected using identical reasoning.
Regarding claims 42-47 and 50, modified Madisetti teaches the system of claim 31 as described above.  The remaining limitations of claims 42-47 and 50 are substantially similar to those of claims 22-27 and 30, and are rejected using identical reasoning.
Claims 28, 29, 38, 39, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Russell as applied to claims 21, 31, and 41 above, and further in view of Rivalto et al. (Hereinafter, Rivalto , US 2018/0276602).
Regarding claim 28, modified Madisetti teaches the method of claim 21 as described above.  However, Madisetti does not explicitly teach of “the one or more hardware terminals comprises: at least one cannabis dispensing terminal.”  Rivalto teaches in paragraph [0047] of a terminal which may perform transactions utilizing cryptocurrencies.  Rivalto further teaches in paragraph [0080], that the transaction may include a “restricted sale” product such as tobacco or alcohol.



While Rivalto teaches of “restricted sale” products, but not explicitly cannabis, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have placed cannabis as a “restricted sale” item.  One of ordinary skill would have been motivated to have made such modification because as Rivalto teaches in paragraph [0003], goods or products available in dispensers are based upon consumer demand and location.  Therefore, cannabis would benefit users with a high demand at a certain location.
Regarding claim 29, modified Madisetti teaches the method of claim 21 as described above.  However, Madisetti does not explicitly teach of “the one or more hardware terminals comprises: at least one tobacco dispensing terminal.”  Rivalto teaches in paragraph [0047] of a terminal which may perform transactions utilizing cryptocurrencies.  Rivalto further teaches in paragraph [0080], that the transaction may include a “restricted sale” product such as tobacco.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the terminal of Madisetti with the tobacco dispensing terminal of Rivalto.  One of ordinary skill would have been motivated to have made such modification because as Rivalto teaches in paragraph [0003], dispensers benefit users in providing goods or products at convenient locations. 
Regarding claims 38 and 39, modified Madisetti teaches the system of claim 31 as described above.  The remaining limitations of claims 38 and 39 are substantially similar to those of claims 28 and 29, and are rejected using identical reasoning.
Regarding claims 48 and 49, modified Madisetti teaches the storage of claim 41 as described above.  The remaining limitations of claims 48 and 49 are substantially similar to those of claims 28 and 29, and are rejected using identical reasoning.
Response to Arguments
No arguments have been presented as all previously submitted claims have been cancelled in the response filed 6/25/2021.
 Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173